The Board of Commissioners on Grievances and Discipline of the Supreme Court of Ohio filed a certification of default in the office of the clerk of this court. On March 22, 2013, this court imposed an interim default-judgment suspension upon respondent, Sharri Una Rammelsberg, pursuant to Gov.Bar R. V(6a)(B)(1). Respondent was ordered to show cause why the interim default-judgment suspension should not be converted into an indefinite suspension. Respondent filed objections, relator filed an answer, and this cause was considered by the court.
On consideration thereof, it is ordered by this court that this matter is remanded to the board for further proceedings under Gov.Bar R. V(6), including a formal hearing on relator’s complaint.
The court further orders that the interim default-judgment suspension imposed against respondent on March 22, 2013, shall remain in place while this matter is pending before the board. Proceedings before this court in this case are stayed until further order of this court.
O’Donnell and Kennedy, JJ., would remand for consideration of mitigation evidence only.